DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 20 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 01 October 2033 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 appear to read over the prior art and are allowed.
The following is an examiner’s statement of reasons for allowance: none of the available art alone or in combination with the limitations of the other independent claims discloses, “a plurality of flanges with each flange including a base abutting the secondary food receiving area at a location recessed from the outermost perimeter and an uppermost summit with the respective bases and summits of at least two adjacent flanges being spaced apart about the central bottom region within the secondary food receiving area to define a gap between the at least two adjacent flanges”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979. The examiner can normally be reached 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735       

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735